BK 2098 PG 1198
Case 19-06008 Doc1-6 Filed 03/11/19 Page1of1 a5
a

FORSYTH €O,NC FEE:$ =: 8.00
. PRESENTED & RECORDED: 12/20/1979 10s
BICKIE C. WOOD REGISTER OF BEEDS BYsTI

BRAG PLIGS - PLE

RETURN TO: S. A. Wileman

Orion Financial Group, Inc.

2860 Exchange Blvd., Suite 100

Southlake, TX 76092 Send Any Notices to Assignee

Assignment of Mortgage
For Good and Valuable Consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned,
CAROLINA INVESTORS INC.
208 Garvin Street, Pickens, SC 29671 (Assignor)
By these presents does convey, grant, bargain, sell, assign, transfer and set over, without recourse, the described
mortgage, together with the certain note(s) described therein with all interest, all liens, and any due or to become due
thereon to:
ASSOCIATES HOME EQUITY SERVICES, INC.
250 E, Carpenter Freeway, Irving, TX 75062 (Assignee)
Said deed of trust is recorded in the State of NC, County of Forsyth
on 11/25/98, Book 2037 Page 1660
Original Trustor --: DARYL T. DAVIDSON AND PAULETTE KELLY DAVIDSON

Original Beneficiary--: CHASE MORTGAGE BROKERS, INC.

Dated: 1/23/98 AMOUNT: $ 14,000.00 all | |

*99024208* AHES
IN WITNESS WHEREOF, the Undersigned Corporation has caused this instrument to be executed by its proper
officer who was duly authorized by a resolution of its board of directors.
Dated: December 2, 1999
CAROLINA INVESTORS IN

, ££ Am

W.H. Wileman, Attomey In Fact for the corporation

 

 

State of Texas

County of Tarrant .

On 12/2/99, before me, Celeste L. Anderson, a Notary Public for said County and State, personally
appeared W. H. Wileman, who being duly sworn, says that he is Attorney In Fact, for CAROLINA INVESTORS
INC. and the authority to execute and acknowledge said instrument is contained in an instrument duly executed,
acknowledged and recorded in the Clerks office in the County of Tarrant, State of Texas on 10/22/1998 in
INSTRUMENT # D198246060, and that said writing was signed by him on behalf of said corporation as Attorney In
Fact by its authority duly given. And said W. H. Wileman acknowledged the said writing to be the act and deed of
said gorporation by and through its Attorney In Fact. Witness my hand and seal this December 2, 1999,

f I heele Va-

 

Notary public, Celeste L. Anderson
My commission expires: March 24, 2001

7 "
ug

ASP CHLESTE L, ANDERSON

(shes) NOTARY PUBLIC

Ee State of Texas
OF’

Comm. Exp. 03-24-2001

erry SE rrr

 

 

 

Prepared by: T. J. Katz

Orion Financial Group, Inc.

2860 Exchange Blvd., Suite 100

Southlake, TX 76092 NC Forsyth AFS/SCUD/ASO

STA ‘ “Coo - FORSYTH CO he foregoing certificate(s) of:
= A. fa eect}

“7 NP(s)
is/are certified to be correct at the date $f regordgtio# shown on the first e thereof.
Dickie C. Wood, Register of Deeds by . Beputydsst >

t .
\

 

 
